 

 

FILED

December 23, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF

c FORDIA
EASTERN DISTRICT OF CALIFORNIA __ Ape

 

 

 

UNITED STATES OF AMERICA, ) .
) Case No. 2:19-MJ-00226-DB
Plaintiff, )
V. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
VILIAMI MOSESE FATUKALA, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release VILIAMI MOSESE FATUKALA, Case No.
2:19-MJ-00226-DB, Charge 21 USC §§ 846, 841(a)(1) , from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance
Y__ Bail Posted in the Sum of $50,000 (co-signed)
_V___ Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond
Y (Other) With Pretrial Release Supervision and Conditions of
Release as stated on the record in open court.
This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

Issued at Sacramento, CA_on_December 23,2019 at_2:50 pm.

 

By /s/ Deborah Barnes

 

Deborah Barnes
United States Magistrate Judge

 
